DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10404980 B1 (“Zhao”).
Regarding claim 1, Zhao discloses an intra prediction method, implemented by a decoder (e.g. see at least video decoder 710 in Fig. 7), comprising: decoding a bitstream (e.g. see at least coded video sequence in Fig. 7) and acquiring a width-to-height ratio (e.g. see at least col. 20, ll. 43-52: e.g. see width-height ratios as illustrated in Figs. 13-14 for a block) of a present coding block (e.g. see at least col. 19, ll. 22-32: e.g. see at least block 1101 in Fig. 11); decoding the bitstream (e.g. see at least coded video sequence in Fig. 7) and acquiring a reference block correlated with the present coding block (e.g. see at least col. 20, ll. 53-65: e.g. see reference samples); obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block (e.g. see at least col. 26, ll. 38-52: e.g. see within the diagonal angles as shown in Fig. 22; it is noted that the diagonal angles correspond to a maximum angular prediction mode, i.e. bolded top-right angle, and a minimum angular prediction mode, i.e. bolded lower left angle), wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block (e.g. see wide-angle intra prediction modes used to adaptively replace conventional intra prediction modes for non-square blocks; for example, angles going beyond 45 degree in top-right direction can be used if block width is larger than block height and angles going beyond 45 degree in bottom-left direction can be used if block height is larger than block width, e.g. see at least col. 20, ll. 12-42; Fig. 22 illustrates the limits to going beyond 45 
Regarding claim 2, Zhao further discloses wherein adjusting the angular replacement prediction mode corresponding to the reference block to obtain the adjusted angular replacement prediction mode comprises: adjusting the angular replacement prediction mode according to the maximum angular prediction mode and the minimum angular prediction mode (e.g. see at least col. 26, ll. 38-52: e.g. see conventional angles at the short side are removed, and the same number of wide angles are added at the long side… the N prediction angles are further adjusted to be within the diagonal angles, e.g. see Fig. 22, and in case one or multiple prediction angles are adjusted, those angles that are already within the diagonal direction are also further adjusted to equalize the distribution of all available prediction).   
Regarding claim 3, Zhao further discloses wherein the adjusted angular replacement prediction mode comprises: an angular intra prediction mode opposite to the angular replacement prediction mode in direction (e.g. see at least col. 20, ll. 11-27: e.g. see using opposite sides for reference samples; col. 19, ll. 20-32 and Fig. 11 shows that added prediction directions (1106, 1107) are opposite of removed prediction directions (1104, 1105) for a 4x2 block).  
Regarding claim 4, Zhao discloses an intra prediction method, implemented by an encoder (e.g. see at least video encoder 603 in Fig. 6), comprising: acquiring a width-to-height ratio (e.g. see at least col. 20, ll. 43-52: e.g. see width-height ratios as illustrated in Figs. 13-14 for a block)  of a present coding 
Regarding claim 7, Zhao further discloses a decoder (e.g. see at least video decoder 710 in Fig. 7), comprising: a processor (e.g. see at least col. 15, ll. 55-64: e.g. see one or more processors), a memory storing instructions executable by the processor (col. 4, ll. 4-7: e.g. see non-transitory computer-readable medium storing instructions, e.g. see Fig. 25, col. 28, ll. 18-23), a communication interface (e.g. see at least col. 29, ll. 26-52: e.g. see interface) and a bus configured to connect the processor, the 
.
Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
Applicant asserts on page 7 of the Remarks that Zhao does not disclose “obtaining a maximum angular prediction mode and a minimum angular prediction mode both corresponding to the present coding block, wherein the maximum and the minimum angular prediction modes correspond to a width and a height of the present coding block” because Zhao is “silent on how its diagonal angles are determined.” 
However, the examiner respectfully disagrees. At least col. 20, ll. 12-42 of Zhao discloses to adaptively replace conventional intra prediction modes for non-square blocks by using angles going beyond 45 degree in the top-right direction and angles going beyond 45 degree in the bottom left based on width and height of the block. Figure 22 illustrates the limits to going beyond 45 degree in the top right direction. That is the farthest angle on the top right direction is to be within the diagonal angle, which is the limit from the horizontal direction (e.g. see mode 26 in Fig. 8A); thus, this limit is determined depending on the width and height of the block. Similarly, the farthest angle on the bottom left direction is to be within the diagonal angle of the block, which is the limit from the vertical direction (e.g. see mode 10 in Fig. 8A). It is noted that the diagonal angles correspond to a maximum angular prediction mode, i.e. bolded top-right angle, and a minimum angular prediction mode, i.e. bolded lower left angle. And contrary to the arguments, the diagonal angles, i.e. the limit, of the block are determined at least based on the shapes, or widths and heights, of the blocks change. 
Regarding the request for interview, the Examiner believes the present office action includes all the information needed for advancing the prosecution. If the Applicant wishes to initiate an interview upon review of the office action, an interview request form can be submitted or a call with Examiner can be made to ask for an interview. As a reminder, in every instance where reconsideration is requested in view of an interview with an examiner, a complete written statement of the reasons presented at the interview as warranting favorable action must be filed by the applicant. An interview does not remove the necessity for reply to Office actions as specified in §§ 1.111  and 1.135.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko et al., US 20210037259 A1, discloses VIDEO SIGNAL PROCESSING METHOD AND APPARATUS
Zhao et al., US 20200007860 A1, discloses METHOD AND APPARATUS FOR INTRA PREDICTION FOR NON-SQUARE BLOCKS IN VIDEO COMPRESSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485